DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 12/07/2021 with respect to claims 1-19 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment. New claims 20-24 will be addressed in this Office Action.
In re page 8, Applicant states that “In the Official Action, the Examiner objects to claims 2, 15 and 18. In response, claims 2, 15 and 18 have been amended as suggested by the Examiner. Accordingly, it is respectfully requested that the objection to claims 2, 15 and 18 be withdrawn.”
In response, the claims objection is herein withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13-19 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2004/0215083 A1)(hereinafter Shimizu).
Re claim 1, Shimizu discloses an antenna holder (i.e. antenna unit 31 as shown I figs. 3-4) configured to hold a receiving antenna including at least one receiver configured to receive a wireless signal transmitted from a medical device inserted into a subject (i.e. The capsule-type endoscope system includes a pill (body-insertable device) 1 that is insertable into a body BDY of a patient, and a receiver 2 as an external device that is provided outside the body and wirelessly communicates various pieces of information with the pill 1 as described in figs. 1-2 paragraph 22), the antenna holder (i.e. antenna unit 31 as shown in figs. 3-4) comprising: a main body to which the receiving antenna is detachably attached (see ¶ 45 for a main body (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4) to which the receiving antenna is detachably attached (i.e. The antenna unit 31 includes a plurality of receiving antennas A1 to An as described in figs. 3-4 paragraph 34)); and a shield configured to reduce an electromagnetic wave, the shield being configured to be integrated with the main body wherein when the receiving antenna is attached to the main body, a part of the main body on a subject side, the receiving antenna, and the shield are serially arranged from the subject side (see fig. 3 ¶ 34 for a shield configured to reduce an electromagnetic wave, the shield being configured to be integrated with the main body wherein when the receiving antenna is attached to the main body, a part of the main body on a subject side, the receiving antenna, and the shield are serially arranged from the subject side (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 so that electromagnetic waves from the outside are not received by the antennas of the antenna unit 31, that is, the antennas receive only signals sent out from the inside of the body BDY of the patient as described in fig. 4 paragraph 45))
Re claim 2, Shimizu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the at least one receiver comprises a plurality of receivers, the receiving antenna includes the plurality of receivers, and a plurality of bases in which the plurality of receivers is respectively arranged, and the shield covers sides opposite to subject sides of all of the plurality of bases (see fig. 3 ¶ 33 for the at least one receiver comprises a plurality of receivers, the receiving antenna includes the plurality of receivers (i.e. The antenna unit 31 includes a plurality of receiving antennas A1 to An as described in figs. 3-4 paragraph 34), and a plurality of bases in which the plurality of receivers is respectively arranged (i.e. The antenna unit 31 includes a plurality of receiving antennas A1 to An as described in figs. 3-4 paragraph 34. Thus, it should be noted that the plurality of receiving antennas A1 to An are arranged on bases as shown in fig. 4), and the shield covers sides opposite to subject sides of all of the plurality of bases (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4 paragraph 45). Thus, it should be noted that the plurality of receiving antennas A1 to An are arranged on bases as shown in fig. 4)
Re claim 3, Shimizu as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein the shield comprises a single member (see ¶ 45 for the shield comprises a single member (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4))
Re claim 4, Shimizu as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein the shield comprises a plurality of members that respectively cover the plurality of bases (see ¶ 45 for the shield comprises a plurality of members that respectively cover the plurality of bases (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4, furthermore, the antenna unit 31 provided on the outside surface of the vest 4 includes a plurality of receiving antennas A1 to An as described in figs. 3-4 paragraph 34). Thus, it should be noted that the vest 4 has a shield material including a plurality of members that cover the bases where the plurality of receiving antennas are arranged as shown in fig. 4)
Re claim 5, Shimizu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the receiving antenna includes a base in which the at least one receiver is formed, and the shield comprises a single member and covers a side opposite to a subject side of the base (see ¶ 45 for the receiving antenna includes a base in which the at least one receiver is formed (i.e. The antenna unit 31 includes a plurality of receiving antennas A1 to An as described in figs. 3-4 paragraph 34. It should be noted that the antenna unit 31 is arranged on a base as shown in fig. 4), and the shield comprises a single member and covers a side opposite to a subject side of the base (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4). Thus, it should be noted that the vest 4 has a shield material including a single member that covers the base where the plurality of receiving antennas are arranged as shown in fig. 4)
Re claim 6, Shimizu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the receiving antenna includes a base in which the at least one receiver is provided, and the shield has a size with which a face, which is on a side opposite to the subject side in a state of being attached to the subject, among faces of the base is covered (see ¶ 45 for the receiving antenna includes a base in which the at least one receiver is provided (i.e. The antenna unit 31 includes a plurality of receiving antennas A1 to An as described in figs. 3-4 paragraph 34. It should be noted that the antenna unit 31 is arranged on a base as shown in fig. 4), and the shield has a size with which a face, which is on a side opposite to the subject side in a state of being attached to the subject, among faces of the base is covered (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4). Thus, it should be noted that the vest 4 has a shield material including a single member that covers the base where the plurality of receiving antennas are arranged as shown in fig. 4)
Re claim 7, Shimizu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the shield is detachably attached to the main body, and when the receiving antenna and the shield are attached to the main body, the part of the main body on the subject side, the receiving antenna, and the shield are serially arranged from the subject side (see ¶ 45 for the shield is detachably attached to the main body (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4), and when the receiving antenna and the shield are attached to the main body (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4, furthermore, the antenna unit 31 provided on the outside surface of the vest 4 includes a plurality of receiving antennas A1 to An as described in figs. 3-4 paragraph 34), the part of the main body on the subject side, the receiving antenna, and the shield are serially arranged from the subject side (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4, furthermore, the antenna unit 31 provided on the outside surface of the vest 4 includes a plurality of receiving antennas A1 to An as described in figs. 3-4 paragraph 34)) 
Re claim 8, Shimizu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the shield is arranged on an outer surface of the main body which surface is on a side opposite to the subject side, and when the receiving antenna and the shield are attached to the main body, the part of the main body on the subject side, the receiving antenna, a part of the main body on the side opposite to the subject side, and the shield are serially arranged from the subject (see ¶ 45 for the shield is arranged on an outer surface of the main body which surface is on a side opposite to the subject side (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4), and when the receiving antenna and the shield are attached to the main body (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4, furthermore, the antenna unit 31 provided on the outside surface of the vest 4 includes a plurality of receiving antennas A1 to An as described in figs. 3-4 paragraph 34), the part of the main body on the subject side, the receiving antenna, a part of the main body on the side opposite to the subject side, and the shield are serially arranged from the subject side (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4, furthermore, the antenna unit 31 provided on the outside surface of the vest 4 includes a plurality of receiving antennas A1 to An as described in figs. 3-4 paragraph 34))
Re claim 9, Shimizu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the shield forms a part of the main body on a side opposite to the subject side, and when the receiving antenna is attached to the main body, the part of the main body on the subject side, the receiving antenna, and the shield are serially arranged from the subject side (see ¶ 45 for the shield forms a part of the main body on a side opposite to the subject side (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4), and when the receiving antenna is attached to the main body, the part of the main body on the subject side, the receiving antenna, and the shield are serially arranged from the subject side (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4, furthermore, the antenna unit 31 provided on the outside surface of the vest 4 includes a plurality of receiving antennas A1 to An as described in figs. 3-4 paragraph 34))
Re claim 10, Shimizu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the shield detachably holds the receiving antenna, and when the receiving antenna is attached to the shield, the part of the main body on the subject side, the receiving antenna, and the shield are serially arranged from the subject side (see ¶ 45 for the shield detachably holds the receiving antenna, and when the receiving antenna is attached to the shield, the part of the main body on the subject side, the receiving antenna, and the shield are serially arranged from the subject side (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4, furthermore, the antenna unit 31 provided on the outside surface of the vest 4 includes a plurality of receiving antennas A1 to An as described in figs. 3-4 paragraph 34))
Re claim 11, Shimizu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the shield is formed of a conductive fiber, an electromagnetic wave shielding material, or a conductive metal (see ¶ 45 for the shield is formed of a conductive fiber, an electromagnetic wave shielding material, or a conductive metal (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 so that electromagnetic waves from the outside are not received by the antennas of the antenna unit 31, that is, the antennas receive only signals sent out from the inside of the body BDY of the patient as described in fig. 4))
Re claim 13, Shimizu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the medical device is a capsule endoscope (see ¶ 22 for the medical device is a capsule endoscope (i.e. capsule-type endoscope system as shown in fig. 1))
Re claim 14, Shimizu discloses an antenna unit comprising: a receiving antenna including at least one receiver configured to receive a wireless signal transmitted from a medical device inserted into a subject (see ¶ 22 for a receiving antenna including at least one receiver configured to receive a wireless signal transmitted from a medical device inserted into a subject (i.e. The capsule-type endoscope system includes a pill (body-insertable device) 1 that is insertable into a body BDY of a patient, and a receiver 2 as an external device that is provided outside the body and wirelessly communicates various pieces of information with the pill 1 as described in figs. 1-2); and an antenna holder configured to hold the receiving antenna, the antenna holder being attached to the subject, wherein the antenna holder includes a main body to which the receiving antenna is detachably attached (see ¶ 45 for an antenna holder configured to hold the receiving antenna, the antenna holder being attached to the subject, wherein the antenna holder includes a main body to which the receiving antenna is detachably attached (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 as shown in fig. 4, furthermore, the antenna unit 31 provided on the outside surface of the vest 4 includes a plurality of receiving antennas A1 to An as described in figs. 3-4 paragraph 34), and a shield that reduces an electromagnetic wave, the shield being configured to be integrated with the main body, and when the receiving antenna is attached to the main body, a part of the main body on a subject side, the receiving antenna, and the shield are serially arranged from the subject side (see fig. 3 ¶ 34 for a shield that reduces an electromagnetic wave, the shield being configured to be integrated with the main body, and when the receiving antenna is attached to the main body, a part of the main body on a subject side, the receiving antenna, and the shield are serially arranged from the subject side (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4 so that electromagnetic waves from the outside are not received by the antennas of the antenna unit 31, that is, the antennas receive only signals sent out from the inside of the body BDY of the patient as described in fig. 4 paragraph 45))
Re claim 15, Shimizu as discussed in claim 2 above discloses all the claimed limitations of claim 15.
Re claim 16, Shimizu as discussed in claim 3 above discloses all the claimed limitations of claim 16.
Re claim 17, Shimizu as discussed in claim 4 above discloses all the claimed limitations of claim 17.
Re claim 18, Shimizu as discussed in claim 5 above discloses all the claimed limitations of claim 18.
Re claim 19, Shimizu as discussed in claim 6 above discloses all the claimed limitations of claim 19.
Re claim 21, Shimizu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the shield is fixed to an external surface of the main body (see ¶ 45 for the shield is fixed to an external surface of the main body (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4))
Re claim 22, Shimizu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the shield is included in a part of the main body (see ¶ 45 for the shield is included in a part of the main body (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4))
Re claim 23, Shimizu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the main body has a saclike shape (see ¶ 45 for the main body has a saclike shape (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4))
Re claim 24, Shimizu as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein when projected from the subject side, a projected area of the shield is less than or equal to a projected area of the main body (see ¶ 45 for projected from the subject side, a projected area of the shield is less than or equal to a projected area of the main body (i.e. the vest 4 has a shield material (not shown) provided on the outside surface of the vest 4))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2004/0215083 A1)(hereinafter Shimizu) as applied to claims 1-11, 13-19 and 21-24 above, and further in view of JANG et al. (US 2016/0064814 A1)(hereinafter JANG).
Re claim 12, Shimizu as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein at least one processing of corrosion preventing processing and water-resistance processing is performed on the shield. However, the reference of JANG explicitly teaches wherein at least one processing of corrosion preventing processing and water-resistance processing is performed on the shield (see ¶ 64 for at least one processing of corrosion preventing processing (i.e. corrosion resistant processing as described in paragraphs 67, 73, 74) and water-resistance processing (i.e. water resistant processing as described in paragraphs 29, 40, 132) is performed on the shield (i.e. shield as shown in figs. 1, 10))
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (corrosion) into the system of Shimizu as taught by JANG.
One will be motivated to incorporate the above feature into the system of Shimizu as taught by JANG for the benefit of having a magnetic field shield sheet 10 that includes at least one layer of thin magnetic sheet 2, by thermally treating an amorphous alloy or nanocrystalline alloy ribbon and then performing a flake treatment process to be separated and/or cracked into a plurality of fine pieces 20, a protective film 1 that is adhered on top of the thin magnetic sheet 2, a double-sided tape 3 that is adhered on a bottom of the thin magnetic sheet 2, and a release film 4 that is separably adhered on a lower surface of the double-sided tape 3, wherein the Fe-based magnetic alloy may include, for example, an Fe--Si--B alloy, and may preferably include Fe of 70-90 atomic %, and a sum of Si and B of 10-30 atomic % in order to prevent corrosion when adding a corrosion-resistant element such as Cr or Co to the basic composition within 20 atomic %, a small amount of other metal elements may be also included in the basic composition as needed to impart different properties (see fig. 1 ¶s 64, 67)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2004/0215083 A1)(hereinafter Shimizu) as applied to claims 1-11, 13-19 and 21-24 above, and further in view of KARASAWA et al. (US 2010/0036199 A1)(hereinafter KARASAWA).
Re claim 20, Shimizu as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the shield is housed in an interior the main body. However, the reference of KARASAWA explicitly teaches wherein the shield 
 Therefore, taking the combined teachings of Shimizu and KARASAWA as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (shield) into the system of Shimizu as taught by KARASAWA.
One will be motivated to incorporate the above feature into the system of Shimizu as taught by KARASAWA for the benefit of having a shield 64, which is covering means as a covering section, having an umbrella structure that is set in an unphotographable state in which the shield 64 is closed and covers the camera main body 63 and a photographable state in which the shield 64 is open, an abdominal wall fixing unit 62, which is holding means as a holding section, that fixes the shield 64 to the abdominal wall 102, and a wire 61 that is connected to the camera main body 63, lifts the camera main body 63, and opens the shield 64 in order to improve efficiency when having a shield 64, which is covering means as a covering section (see fig. 39 ¶ 163).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
2/3/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484